                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                CIVIL ACTION NO. 17-10906-GAO

                                        PAUL F. SHEDLOCK,
                                             Plaintiff,

                                                   v.

                                            DAVID REGO,
                                             Defendant.


                                       OPINION AND ORDER
                                           March 9, 2020

O’TOOLE, S.D.J.

        The plaintiff, Paul F. Shedlock, is involuntarily confined under Massachusetts law as a

sexually dangerous person. The defendant, David Rego is a sergeant assigned to the Nemansket

Correctional Center (“NCC” or the “Treatment Center”), where Shedlock was confined at the time

of the incident at issue in this action. Acting pro se, the plaintiff asserted a variety of claims against

Rego and another officer. On September 17, 2018, this Court allowed in part and denied in part

defendants’ motion to dismiss the claims, leaving only Shedlock’s claims of cruel and unusual

punishment by use of excessive force and common law assault and battery. The defendant has now

moved for summary judgment on those claims.

        On January 13, 2015, the Treatment Center held a “management access hour” during which

residents could speak with members of the facility’s administration. Rego was assigned to conduct

pat searches of the residents who attended this event. Shedlock, who is confined to a wheelchair,

approached the area where the access hour was being held. Shedlock and Rego had a physical
interaction that is the subject of Shedlock’s complaint. There is a security video recording of the

entire interaction, which Rego submitted as an exhibit to his motion.

       The parties dispute what happened when Shedlock approached the area where Rego was

conducting pat searches. 1 Shedlock claims that Rego struck him in his lower back, thereby causing

him injury. Rego responds that he did not strike Shedlock, but instead conducted a routine pat

search. The video footage of the interaction shows that Rego did not “strike” Shedlock during his

pat search or touch him in a harmful or offensive manner under the circumstances. In light of the

video evidence, Shedlock’s simple assertion that he was struck harmfully is insufficient by itself

to create a genuine issue of material fact. Based on the video footage, no factfinder could

reasonably infer that Rego’s pat search of Shedlock constituted either unjustified or excessive

force. See Ahern v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010) (plaintiff opposing summary

judgment cannot rely on “conclusory allegations, improbable inferences, acrimonious invective,

or rank speculation”).




1
  Although Shedlock is proceeding pro se, he is nonetheless required to comply with this Court’s
procedural rules. See Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997) (“pro se status does
not insulate a party from complying with procedural and substantive law”); accord Kenda Corp.
Inc. v. Pot O’Gold Money Leagues, Inc., 329 F.3d 216, 225 n.7 (1st Cir. 2003). In accordance with
Local Rule 56.1, he was required to file a statement setting forth the facts which he contends are
in dispute. See L.R. D. Mass. 56.1 (“[a] party opposing the motion shall include a concise statement
of the material facts of record as to which it is contended that there exists a genuine issue to be
tried, with page references to affidavits, depositions and other documentation.”). He did not do so.
In his memorandum in opposition to this motion, Shedlock included a section entitled “Statement
of Facts” that sets forth his version of the incident in question and disputes some of the facts in the
defendant’s Rule 56.1 statement. However, for most of these facts, he does not cite to supporting
documentation in the record, and when he does, he makes only general references that do not
include specific page numbers. Nonetheless, even assuming that Shedlock’s disputes are properly
presented, his opposition still fails.
                                                  2
Because there is no genuine issue of material fact remaining as to either of the plaintiff’s claims,

Rego is entitled to judgment as a matter of law. See Oahn Nguyen Chung v. StudentCity.com, Inc.,

854 F.3d 97, 101 (1st Cir. 2017).

       For all the foregoing reasons, the defendant’s Motion for Summary Judgment (dkt. no. 53)

is GRANTED.

       It is SO ORDERED.

                                                             /s/ George A. O’Toole, Jr.
                                                             Senior United States District Judge




                                                 3
